DETAILED ACTION
Claims 1, 2, 8, 11, 16 and 18 have been amended.
Claims 5 and 6 have been previously cancelled
Claims 1-4 and 7-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

Response to Arguments
The objection of claim 11 has been withdrawn in view of the applicant’s amendment.

Argument – The applicant argues, in regards to the 103 rejection of claim 1, that Clavel does not disclose the amended limitations “wherein determining that the first chat room is more applicable to the user than the second chat room comprises: determining a score for each of the first chat room and the second chat room based on the respective characteristics associated with the first chat room and the second chat room…wherein determining the score for each of the first chat room and the second chat room comprises: determining, for each of the first chat room and the second chat room, products of each of the respective characteristics and the associated weight assigned to each of the respective characteristics, and determining a sum of the products as the score for each of the first chat room and the second chat room…” (see applicant’s remarks; pages 11-16).
Response to argument – The applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
The applicant states that independent claims 11 and 16 include similar recitation (see applicant’s remarks; page 16).  And as such, the argument is moot in view of the new ground(s) of rejection.

Claim Interpretation
Regarding claims 2 and 18, the claims recite alternative language, i.e. using the term “or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "updating the machine learning model…" (emphasis added).  However, the machine learning model is not previously recited in claims 11 and 13 from which claim 14 is dependent upon.  As such, there is insufficient antecedent basis for this limitation in the claim.
Further, claim 15 depends upon claim 14, and as such, includes the insufficient antecedent basis.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 11-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jamdar et al. (U.S. 9,560,152 B1) in view of Rapaport et al. (U.S. 2010/0205541 A1). 
Regarding claim 1, Jamdar discloses a method comprising:
receiving content for at least a first chat room (group chat session) and a second chat room (group chat session) (see Jamdar; column 2 lines 16-25, column 4 lines 7-10, 22-25 and column 8 lines 20-23; Jamdar discloses receiving content from multiple online communication sessions, e.g. group chat sessions, provided by an online application hosted on a server.  A user may be a member of multiple groups and participate in multiple communication sessions);
analyzing a respective characteristics (amount of participation, frequency, topic, etc.), associated with the first chat room (group chat session) and the second chat room (group chat session), against a user profile (see Jamdar; column 4 lines 40-67 and column 6 lines 40-50; Jamdar discloses parsing and analyzing content from the communication sessions to which the user belongs.  Amount of participation, frequency, re-posting, topic etc. are utilized to determine the level of interest of individual members based on member profiles).
respective characteristics associated with the first chat room and the second chat room and the plurality of characteristics and the associated weight assigned to each of the plurality of characteristics for the user profile, wherein determining the score for each of the first chat room and the second chat room comprises: determining, for each of the first chat room and the second chat room, products of each of the respective characteristics and the associated weight assigned to each of the respective characteristics, and determining a sum of the products as the score for each of the first chat room and the second chat room, and determining that the first room is more applicable to the user based on the score; and based on determining that the first chat room is more applicable than the second chat room, providing a user interface to the user where the first chat room is prioritized over the second chat room.
In analogous art, Rapaport discloses the user profile comprising a plurality of characteristics (preferences, e.g. size of room, topic, desired buddies) and an associated weight assigned to each of the plurality of characteristics (preferences, e.g. size of room, topic, desired buddies) (see Rapaport; paragraphs 0098-0100 and Figures 1B and 1C; Rapaport discloses a compatibility profile for a user which includes preferences, e.g. desired buddies, topic and size of 
determining that the first chat room (e.g. higher scored chat room) is more applicable (compatible) to the user than the second chat room (e.g. lower/poorly scored chat room) (see Rapaport; paragraph 0101; Rapaport discloses determining higher scoring chat rooms based on compatibility to the user, i.e. a higher scored chat room is more compatible than the lower scored chat room), wherein determining that the first chat room is more applicable to the user than the second chat room comprises:  
determining a score for each of the first chat room (e.g. higher scored chat room) and the second chat room (e.g. lower/poorly scored chat room) based on the respective characteristics (preferences, e.g. size of room, topic, desired buddies) associated with the first chat room (e.g. higher scored chat room) and the second chat room (e.g. lower/poorly scored chat room) and the plurality of characteristics (preferences, e.g. size of room, topic, desired buddies) and the associated weight assigned to each of the plurality of characteristics (preferences, e.g. size of room, topic, desired buddies) for the user profile (see Rapaport; paragraphs 0098, 0100 and 0101; Rapaport discloses scoring and comparing the weighted preferences, from the compatibility profile, with the chat rooms, in order to score the chat rooms and determine a match in compatibility.  The higher scored room is selected.  The examiner notes that the “respective characteristics” and “plurality of characteristics” are the same in order for the system to determine a match, i.e. comparing preferences, e.g. size of room or topic, in the user profile to the chat room, e.g. size of room or topic), wherein determining the score for each of the first chat room and the second chat room comprises:
determining, for each of the first chat room (e.g. higher scored chat room) and the second chat room (e.g. lower/poorly scored chat room), products (positive or negative) of each of the respective characteristics (preferences, e.g. size of room, topic, desired buddies) and the associated weight assigned to each of the respective characteristics (preferences, e.g. size of room, topic, desired buddies), and determining a sum of the products as the score for each of the first chat room and the second chat room (see Rapaport; paragraphs 0099 and 0101; Rapaport discloses the match-making service scores the weighted preferences positively and the weighted negatively and adds, i.e. “sums”, these scores together for a resulting score for each chat room in order to determine a match in compatibility), and
 determining that the first room (e.g. higher scored chat room) is more applicable (compatible) to the user based on the score (see Rapaport; paragraph 0101; Rapaport discloses determining a higher scored chat room based on compatibility to the user, i.e. a higher scored chat room is more compatible than the lower/poorly scored chat room); and   
based on determining that the first chat room (e.g. higher scored chat room) is more applicable than the second chat room (e.g. lower/poorly scored chat room), providing a user interface to the user where the first chat room (e.g. higher scored chat room) is prioritized (selected) over the second chat room (see Rapaport; paragraph 0101; Rapaport discloses the user is presented, i.e. would necessarily be via an “interface” in order to receive the information to be presented, with invitations to the more highly scored chat rooms.  In other words, a higher scored chat room is selected to be presented to the user rather than a lower scored chat room).
One of ordinary skill in the art would have been motivated to combine Jamdar and Rapaport because they both disclose determining an interest of a user in a group chat, and as such are within the same environment. 

Regarding claim 2, Jamdar and Rapaport disclose all the limitations of claim 1, as discussed above, and further the combination of Jamdar and Rapaport clearly disclose wherein the respective characteristics comprises at least one of the following: a mention of the user, a frequency of recent posts (see Jamdar; column 4 lines 56-61; Jamdar discloses utilizing the amount of participation and frequency), a uploaded file, a number of participants, an amount of time between posts, a relationship between the user and a poster, and a presence of a keyword. (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “a frequency of recent posts” alternative).
Regarding claim 3, Jamdar and Rapaport disclose all the limitations of claim 1, as discussed above, and further the combination of Jamdar and Rapaport clearly disclose wherein the user profile determines a likelihood that the user will post a message to the chat room (chat group) (see Jamdar; column 4 lines 46-50; Jamdar discloses that membership profiles include information associated with preferences and topics of interests across all chat groups.  Therefore, the profile determines the likelihood a user will post in chat group based on the interests and topics of interests; Further, Rapaport discloses the likelihood the user will find the users in the chat group to be co-compatible; see Rapaport; paragraph 0101).

Regarding claim 7, Jamdar and Rapaport and disclose all the limitations of claim 1, as discussed above, and further the combination of Jamdar and Rapaport clearly discloses providing, on the user interface, a view of the user profile (see Jamdar; column 4 lines 11-19, 26-31 and column 12 lines 4-12; Jamdar discloses computing devices associated with the user that allow users to manually enter or edit their interest in their respective profiles); 
receiving an input associated with the user interface (see Jamdar; column 4 lines 11-19, 26-31 and column 12 lines 4-12; Jamdar discloses users manually enter or edit their interest in their respective profiles); and 
based on the input, eliminating one of the plurality of characteristics (see Jamdar; column 4 lines 46-61 and column 12 lines 4-12; Jamdar discloses analysis of multiple characteristics based on interests of the users in chat group.  Users may enter or edit their interest in their respective profiles.  Therefore, when a user edits their interest, e.g. eliminates a previous interest, a characteristics that may be associated with that interest would be eliminated as well.  For example, a characteristic such as a topic of a chat group would be eliminated when the user’s profile shows no interest for that topic).
Regarding claim 11 Jamdar discloses a non-transitory computer readable medium having stored thereon instructions which when executed by a processor, cause the processor to perform a method, the method comprising:
receiving content for at least a first chat room (group chat session) and a second chat room (group chat session) (see Jamdar; column 4 lines 46-67 and column 6 lines 40-44; Jamdar 
for each chat room (group chat session), parsing the content associated with the first chat room (group chat session) and the second chat room (group chat session) into two or more instances (episodes) (see Jamdar; column 4 lines 46-67 and column 6 lines 40-44; Jamdar discloses parsing and analyzing content from each episode of the online communication sessions, such as chat groups);
for each instance (episode), extracting two or more characteristics (e.g. amount of participation, frequency, topic etc.) describing the instance (episode) (see Jamdar; column 4 lines 53-61; Jamdar discloses determining characteristics such as the topic of each episode, as well as, amount of participation, the frequency, re-postings of a user, etc.); 
determining if a user posted a message during a first instance (episode) (see Jamdar; column Jamdar; column 4 lines 56-61 and column 6 lines 50-53; Jamdar discloses determining amount of participation, the frequency and re-postings during an episode of the online communication session, e.g. chat group.  Further, a user participating but not offering input is determined to lack interest in the topic.  As such, whether or not a user has posted is determined by knowing the user is not offering input); 
if a user posted a message during the first instance (episode), indicating user interest in the first instance (episode) (see Jamdar; column 4 lines 56-61 and column 6 lines 47-53; Jamdar discloses determining the level of interest of users for each episode.  Further, determination is made whether there is positive, neutral or negative association of each topic with the user to identify interest or lack of interest);

While Jamdar discloses a “user profile”, “first chat room”, “second chat room” and “characteristics”, as discussed above, Jamdar does not explicitly disclose creating a user profile comprising a plurality of characteristics of the two or more characteristics, wherein the user profile further comprises an associated weight assigned to each of the plurality of characteristics; determining that the first chat room is more applicable to the user than the second chat room, wherein determining that the first chat room is more applicable to the user than the second chat room comprises: determining a score for each of the first chat room and the second chat room based on the respective characteristics associated with the first chat room and the second chat room and the plurality of characteristics and the associated weight assigned to each of the plurality of characteristics for the user profile, wherein determining the score for each of the first chat room and the second chat room comprises: determining, for each of the first chat room and the second chat room, products of each of the respective characteristics and the associated weight assigned to each of the respective characteristics, and determining a sum of the products as the score for each of the first chat room and the second chat room and determining that the first room is more applicable to the user based on the score; and providing, based on determining that the first chat room is more applicable than the second chat room, a user interface to the user where the first chat room is prioritized over the second chat room.
In analogous art, Rapaport discloses creating a user profile comprising a plurality of characteristics (preferences, e.g. size of room, topic, desired buddies) of the two or more characteristics (preferences), wherein the user profile further comprises an associated weight assigned to each of the plurality of characteristics (preferences, e.g. size of room, topic, desired buddies) (see Rapaport; paragraphs 0098-0100 and Figures 1B and 1C; Rapaport discloses a compatibility profile for a user which includes preferences, e.g. desired buddies, topic and size of room, used by a match-making service to find co-compatible chat rooms.  The user is able to specify levels of importance or weights to be used by the match-making system when scoring the various preferences);
determining that the first chat room (e.g. higher scored chat room) is more applicable (compatible) to the user than the second chat room (e.g. lower/poorly scored chat room) (see Rapaport; paragraph 0101; Rapaport discloses determining higher scoring chat rooms based on compatibility to the user, i.e. a higher scored chat room is more compatible than the lower scored chat room), wherein determining that the first chat room is more applicable to the user than the second chat room comprises:  
determining a score for each of the first chat room (e.g. higher scored chat room) and the second chat room (e.g. lower/poorly scored chat room) based on the respective characteristics (preferences, e.g. size of room, topic, desired buddies) associated with the first chat room (e.g. higher scored chat room) and the second chat room (e.g. lower/poorly scored chat room) and the plurality of characteristics (preferences, e.g. size of room, topic, desired buddies) and the associated weight assigned to each of the plurality of characteristics (preferences, e.g. size of room, topic, desired buddies) for the user profile (see Rapaport; paragraphs 0098, 0100 and 0101; Rapaport discloses scoring and comparing the weighted preferences, from the compatibility profile, with the chat rooms, in order to score the chat rooms and determine a match in compatibility.  The higher scored room is selected.  The examiner notes that the “respective characteristics” and “plurality of characteristics” are the same in order for the wherein determining the score for each of the first chat room and the second chat room comprises:
determining, for each of the first chat room (e.g. higher scored chat room) and the second chat room (e.g. lower/poorly scored chat room), products (positive or negative) of each of the respective characteristics (preferences, e.g. size of room, topic, desired buddies) and the associated weight assigned to each of the respective characteristics (preferences, e.g. size of room, topic, desired buddies), and determining a sum of the products as the score for each of the first chat room and the second chat room (see Rapaport; paragraphs 0099 and 0101; Rapaport discloses the match-making service scores the weighted preferences positively and the weighted negatively and adds, i.e. “sums”, these scores together for a resulting score for each chat room in order to determine a match in compatibility), and
 determining that the first room (e.g. higher scored chat room) is more applicable (compatible) to the user based on the score (see Rapaport; paragraph 0101; Rapaport discloses determining a higher scored chat room based on compatibility to the user, i.e. a higher scored chat room is more compatible than the lower/poorly scored chat room); and   
providing, based on determining that the first chat room (e.g. higher scored chat room) is more applicable than the second chat room (e.g. lower/poorly scored chat room), a user interface to the user where the first chat room (e.g. higher scored chat room) is prioritized (selected) over the second chat room (see Rapaport; paragraph 0101; Rapaport discloses the user is presented, i.e. would necessarily be via an “interface” in order to receive the information to be presented, with invitations to the more highly scored chat rooms.  In other words, a higher scored chat room is selected to be presented to the user rather than a lower scored chat room).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Rapaport’s feature of compatibility matching into the system of Jamdar in order to provide efficiency by allowing the summarized list of Jamdar to show priority corresponding to the higher listed communication sessions, thereby, providing the user with information about chat groups that matter most.
Regarding claim 12, Jamdar and Rapaport disclose all the limitations of claim 11, as discussed above, further the combination of Jamdar and Rapaport discloses at a later time, analyzing a first characteristic, associated with the first chat room and the second chat room, against the user profile (see Jamdar; column 4 lines 40-67 and column 6 lines 40-50; Jamdar discloses parsing and analyzing content from the communication sessions to which the user belongs.  Amount of participation, frequency, re-posting, etc. are utilized to determine the level of interest of individual members based on member profiles).
Regarding claim 13, Jamdar and Rapaport discloses all the limitations of claim 11, as discussed above, further the combination of Jamdar and Rapaport clearly discloses wherein the two or more instances (episodes) are parsed based on a post event of the user (see Jamdar; column 4 lines 50-67 and column 6 lines 40-50; Jamdar discloses parsing and analysis of the episodes based on input, e.g. participation and response, of the user.  As such, the event includes reading of the input from the user).
Regarding claim 14, Jamdar and Rapaport discloses all the limitations of claim 13, as discussed above, and further the combination of Jamdar and Rapaport clearly discloses updating machine learning model”, for analyzing content from each episode of the online communication sessions and determining characteristics, e.g. topic of each episode, amount of participation, the frequency, re-postings of a user, etc.  Therefore, the analysis is done during the sessions over time, and as such, the determination, i.e. “learning”, is updated periodically based on the content received over time during the communication sessions.  Further, Rapaport also discloses an updated machine learning model; see Rapaport; paragraphs 0076 and 0355; adaptive neural network for determining user preferences in chats).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 11. 
Regarding claim 15, Jamdar and Rapaport disclose all the limitations of claim 14, as discussed above, and further the combination of Jamdar and Rapaport clearly disclose providing, on a user interface, a view of the user profile (see Jamdar; column 4 lines 11-19, 26-31 and column 12 lines 4-12; Jamdar discloses computing devices associated with the user that allow users to manually enter or edit their interest in their respective profiles); 
receiving an input associated with the user interface (see Jamdar; column 4 lines 11-19, 26-31 and column 12 lines 4-12; Jamdar discloses users manually enter or edit their interest in their respective profiles); and 
based on the input, eliminating one of the plurality of characteristics (see Jamdar; column 4 lines 46-61 and column 12 lines 4-12; Jamdar discloses analysis of multiple characteristics based on interests of the users in chat group.  Users may enter or edit their interest in their respective profiles.  Therefore, when a user edits their interest, e.g. eliminates a previous interest, 
Regarding claim 16, similar limitations are recited as that of claim 1, and as such, the same rationale used above in claim 1 is used to reject claim 16.  Further, Jamdar discloses the additional limitations of a display that provides a user interface (see Jamdar; column 4 lines 26-31 and column 16 lines 42-43; Jamdar discloses a display); a memory storage (see Jamdar; column 15 lines 52-54; Jamdar discloses a memory storage); and a processing unit coupled to the memory storage and the display (see Jamdar; column 51-62; Jamdar discloses a processor). 
Regarding claim 17, Jamdar and Rapaport disclose all the limitations of claim 16, as discussed above, and further the combination of Jamdar and Rapaport clearly discloses providing, on the user interface, a view of the user profile (see Jamdar; column 4 lines 11-19, 26-31 and column 12 lines 4-12; Jamdar discloses computing devices associated with the user that allow users to manually enter or edit their interest in their respective profiles); 
receiving an input associated with the user interface (see Jamdar; column 4 lines 11-19, 26-31 and column 12 lines 4-12; Jamdar discloses users manually enter or edit their interest in their respective profiles); and 
based on the input, eliminating one of the plurality of characteristics (see Jamdar; column 4 lines 46-61 and column 12 lines 4-12; Jamdar discloses analysis of multiple characteristics based on interests of the users in chat group.  Users may enter or edit their interest in their respective profiles.  Therefore, when a user edits their interest, e.g. eliminates a previous interest, a characteristics that may be associated with that interest would be eliminated as well.  For 
Regarding claim 18, Jamdar and Rapaport disclose all the limitations of claim 17, as discussed above, and further the combination of Jamdar and Rapaport clearly discloses wherein the respective characteristics comprises at least one of the following: is one of a mention of the user, a frequency of recent posts (see Jamdar; column 4 lines 56-61; Jamdar discloses utilizing the amount of participation and frequency), a uploaded file, a number of participants, an amount of time between posts, a relationship between the user and a poster, and a presence of a keyword. (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “a frequency of recent posts” alternative).
Regarding claim 19, Jamdar and Rapaport disclose all the limitations of claim 17, as discussed above, and further the combination of Jamdar and Rapaport clearly discloses wherein the input is received into a user-selectable device (see Jamdar; column 4 lines 4 -13 and 26-31). 
Regarding claim 20, Jamdar and Rapaport disclose all the limitations of claim 19, as discussed above, and further the combination of Jamdar and Rapaport clearly discloses wherein the input is sent from the system to a chat room service to change the user profile (see Jamdar; column 12 lines 4-12; Jamdar discloses users able to enter or edit their interest in their respective profiles).
Regarding claim 22, Jamdar and Rapaport disclose all the limitations of claim 16, as discussed above, and further the combination of Jamdar and Rapaport clearly discloses wherein the associated weight is determined based on statistical analysis of historical data associated with the first chat room and the second chat room (see Rapaport; paragraphs 0032, 0076, 0100 and historical”, services are used in determining more accurate weights for user preferences and the scores are added together, i.e. “statistical analysis”).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 16.

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jamdar et al. (U.S. 9,560,152 B1) in view of Rapaport et al. (U.S. 2010/0205541 A1), as applied to claims 1, 11 and 16 above, and further in view of Priyadarshan et al. (U.S. 2012/0041792 A1). 
Regarding claim 4, Jamdar and Rapaport disclose all the limitations of claim 1, as discussed above, and while Jamdar discloses analyzing characteristics of a communication group and continually assessing a member’s interests by consolidating past and current input and participation among all online communication groups (see Jamdar; column 4 lines 56-61 and column 56-59), the combination of Jamdar and Rapaport does not explicitly disclose waiting a period of time; and after the period of time, reanalyzing the characteristic.
In analogous art, Priyadarshan discloses waiting a period of time (see Priyadarshan; paragraphs 0088, 0129-0130; Priyadarshan discloses the feature of associating and assigning users to session content based on characteristics and interests.  Action for deriving characteristics can be repeated after a specified period of time has expired.  Further, periodically, the system analyzes at least one characteristic within a profile and/or determine the characteristic in real-time based on user activities during the current session); and 

One of ordinary skill in the art would have been motivated to combine Jamdar, Rapaport and Priyadarshan because they all disclose determining an interest in content for a user and as such are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Priyadarshan’s periodically analyzing characteristics associated with content and a user into the combined system of Jamdar and Rapaport in order to allow Jamdar’s analyzing and continuous accessing a member’s interests to be done periodically thereby providing efficiency by utilizing up to date information.
Regarding claim 21, Jamdar and Rapaport disclose all the limitations of claim 19, as discussed above, and while Jamdar discloses analyzing characteristics of a communication group and continually assessing a member’s interests by consolidating past and current input and participation among all online communication groups (see Jamdar; column 4 lines 56-61 and column 56-59), the combination of Jamdar and Rapaport does not explicitly disclose waiting a period of time; and after the period of time, reanalyzing the characteristic.
In analogous art, Priyadarshan discloses waiting a period of time (see Priyadarshan; paragraphs 0088, 0129-0130; Priyadarshan discloses the feature of associating and assigning users to session content based on characteristics and interests.  Action for deriving characteristics can be repeated after a specified period of time has expired.  Further, periodically, the system 
after the period of time, reanalyzing the characteristic (see Priyadarshan; paragraphs 0129-0130; Priyadarshan discloses repeating derivation of a characteristic value after a specified period of time has expired.  Further periodically analyzing a session for at least one characteristic).
One of ordinary skill in the art would have been motivated to combine Jamdar, Rapaport and Priyadarshan because they all disclose determining an interest in content for a user and as such are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Priyadarshan’s periodically analyzing characteristics associated with content and a user into the combined system of Jamdar and Rapaport in order to allow Jamdar’s analyzing and continuous accessing a member’s interests to be done periodically thereby providing efficiency by utilizing up to date information.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jamdar et al. (U.S. 9,560,152 B1) in view of Rapaport et al. (U.S. 2010/0205541 A1), as applied to claim 1 above, and further in view of Brantingham et al. (U.S. 2015/0207765 A1).
Regarding claim 8, Jamdar and Rapaport disclose all the limitations of claim 1, as discussed above, and further the combination of Jamdar and Rapaport clearly discloses wherein the user profile is associated with a machine learning model (see Jamdar; column 4 lines 46-56; Jamdar discloses the use of a cognitive engine for analysis of user participation in the communication sessions), wherein developing the machine learning model comprises: 

for each instance (episode), extract a characteristic (see Jamdar; column 4 lines 53-61; Jamdar discloses determining characteristics such as the topic of each episode, as well as, amount of participation, the frequency, re-postings of a user, etc.);
determine if a user posted a message during a first instance (episode) (see Jamdar; column Jamdar; column 4 lines 56-61 and column 6 lines 50-53; Jamdar discloses determining amount of participation, the frequency and re-postings during an episode of the online communication session, e.g. chat group.  Further, a user participating but not offering input is determined to lack interest in the topic.  As such, whether or not a user has posted is determined by knowing the user is not offering input);
if a user posted a message during the first instance (episode), indicate user interest in the first instance (see Jamdar; column 4 lines 56-61 and column 6 lines 47-53; Jamdar discloses determining the level of interest of users for each episode.  Further, determination is made whether there is positive, neutral or negative association of each topic with the user to identify interest or lack of interest).
While Jamdar discloses user interest in the first instance (episode) (see Jamdar; column 4 lines 40-61; Jamdar discloses member profiles include information associated with topics of interests for episodes in the communication sessions), as well as, two or more characteristics associated with the first instance (episode) (see Jamdar; column 4 lines 53-61), as discussed 
In analogous art, Brantingham discloses based on the user interest in the first instance, weight the characteristic (how quick to respond, number of messages sent/read) associated with the first instance (time window) (see Brantingham; paragraphs 0029-0031; Brantingham discloses user profiles indicate user interests and include conversation metrics.  Conversation suggestions are targeted for a particular user, type of user or conversation.  Conversation metrics include how quickly a user responds, number of messages sent or read for a particular conversation topic, number of messages sent or read within a time window, or other measurable data.  As such, a conversation is suggested for a particular user, type of user or conversation based on the user profile and conversation metric.  In other words, a user responding more quickly or having a higher number of messages read/sent within a time window for a particular topic will have more influence on the conversation suggestion than when a user doesn’t reply quickly or has a low number or messages read/sent.  The examiner notes that this interpretation is supported by the applicant’s specification that states “based on the user action(s) in the instance, the features of that instance may have more or less weight. For example, a user posting a reply will have more influence on the algorithm than instances without a reply”, see applicant’s specification as filed; paragraph 0044). 
One of ordinary skill in the art would have been motivated to combine Jamdar, Rapaport and Brantingham because they all disclose determining conversation metrics for a user in a conversation, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Brantingham’s use of conversation 
Regarding claim 9, Jamdar, Rapaport and Brantingham disclose all the limitations of claim 8, as discussed above, and further the combination of Jamdar, Rapaport and Brantingham clearly discloses wherein the two or more instances (episodes) are parsed based on a read event of the user (see Jamdar; column 4 lines 50-67 and column 6 lines 40-50; Jamdar discloses parsing and analysis of the episodes based on input, e.g. participation and response, of the user.  As such, the read event includes reading of the input from the user).
Regarding claim 10, Jamdar, Rapaport and Brantingham disclose all the limitations of claim 9, as discussed above, further the combination of Jamdar, Rapaport and Brantingham clearly discloses updating the machine learning model periodically based on new content in the two or more chat rooms (see Jamdar; column 4 lines 46-67 and column 6 lines 40-44; Jamdar discloses a cognitive engine, i.e. “machine learning model”, for analyzing content from each episode of the online communication sessions and determining characteristics, e.g. topic of each episode, amount of participation, the frequency, re-postings of a user, etc.  Therefore, the analysis is done during the sessions over time, and as such, the determination, i.e. “learning”, is updated periodically based on the content received over time during the communication sessions.  Further, Rapaport also discloses an updated machine learning model; see Rapaport; paragraphs 0076 and 0355; adaptive neural network for determining user preferences in chats).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1 and 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Issa (U.S. 7,859,560 B1) discloses determining to initiate a local chat session if the compatibility score is above a threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653.  The examiner can normally be reached on M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        03/13/2021

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443